 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorthwest Publications,Inc.andSan Jose NewspaperGuildLocal98,AmericanNewspaper Guild,AFL-CIO. Case 20-CA-8539exhibits, the briefs, and the entire record in thisproceeding, the Board makes the following:FINDINGS OF FACTJune 12, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOUpona chargefiled August 23, 1973, by San JoseNewspaper Guild Local 98, American NewspaperGuild,AFL-CIO, herein called the Union, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 20,issued a complaint dated October 17, 1973, againstRespondent, Northwest Publications, Inc. Copies ofthe charge, complaint, and notice of hearing wereserved on Respondent.The complaint alleged that Respondent had en-gaged in and was engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. The complaint alleged in substancethat on June 8, 1973, and thereafter, Respondentrefused to bargain with the Union in that it refusedto furnish to it requested payroll data for 29individuals covered by the parties' collective-bar-gaining agreement,assertedly because these individu-als weresupervisors as defined in the Act.On February 4, 1974, the parties executed astipulation of facts in the case. On the same date theparties also executed a motion to transfer proceedingto the Board in which they waived a hearing beforean Administrative Law Judge and the issuance byhim of an Administrative Law Judge's Decision andrecommended Order and agreed to submit the caseto the Board for findings of fact, conclusions of law,and Order, based on a record consisting of thestipulation of facts and the attached exhibits. OnFebruary 11, 1974, the Board granted the parties'motion, approved the stipulation, and ordered theproceeding transferred to the Board. Thereafter allparties filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the basis of the stipulation, includingiThecollective-bargaining agreement excludes from the unit thesespecifically named positions:GeneralManager,Assistant to the Publisher,ExecutiveEditor,Managing Editors,Sunday and Feature Editor,Advertising Director,AdvertisingManager,LocalRetailAdvertisingManager, PublicRelations and Promotion Director,National AdvertisingManager,I.THEBUSINESSOF THE EMPLOYERRespondent,Northwest Publications, Inc., is aDelaware corporationengaged inthe publication oftwo newspapers in San Jose, California. During thepast calendar year, Respondent, in the course andconduct ofits businessoperations, held membershipin or subscribed to interstate news services, publishednationally syndicated features, advertised nationallysold products, and derivedgrossrevenues from itspublishing operationsin excessof $200,000. We findthatRespondent is, and at all material times hasbeen, an employer within themeaningof Section 2(6)and (7) of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDSan Jose NewspaperGuild Local98,AmericanNewspaperGuild,AFL-CIO,is,and at all timesmaterial herein has been,a labor organization withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe parties' stipulation shows these facts:The Union is, and has been for many years, theexclusivebargaining representative of a unit ofemployees at Respondent's place of business. TheUnion and Respondent, or its predecessor, have beenparties to collective-bargaining agreements since1937. The most recent agreement between the Unionand Respondent was effective from November 2,1970, to December 31, 1973. Since 1966 the unitdescribed in the collective-bargaining agreement hasread: "All editorial, business and janitorial depart-ment employees . . . including advertising, businessoffice, inside circulation, telephone operators, [and]clerical employees," excluding a listing of specificexecutive,management, and confidential positions.)On March 7, 1973, the Union wrote to Respondentrequesting "certain payroll information that theGuild will need for the purpose of formulating wageand other proposals." Specifically, the Union re-quested Respondent to furnish to it, by May 1, 1973,the following information for each employee coveredby the Guild contract:ClassifiedAdvertisingManager,Copy ServiceManager,AdvertisingPlansManager, Dispatch Department Manager,BusinessManager,Controller,CreditManager,ChiefAccountant,InternalAuditor,CirculationDirector andManagers,Data ProcessingManager,AssistantData Processing Manager,Confidential Secretaries,limitedto six to the Publisher and Executives....211NLRB No. 57 NORTHWEST PUBLICATIONS, INC.4651.Name, department, job title. 2. Date of hire.3.Classification. 4. Experience rating and experi-enceanniversary date. 5. Regular weekly salary (ifpart-time, average weekly gross), including theprecise formula for any commission or bonusarrangements,or other forms of compensation.On June 8, 1973, Respondent refused to supply therequested payroll data for 29 individuals covered bythe then current collective-bargaining contract on theground that these individuals were supervisors withinthe meaning of the Act. On July 10, 1973, the Unionwrote to Respondent requesting additional informa-tion on the 29 individuals who, Respondent hadasserted,were supervisors.2On July 19, 1973,Respondent notified the Union that it would notsupply the additional information that the Unionhad requested.Respondent has supplied the Union with allrequested information other than that which pertainsto the 29 individuals who are the subject of thisproceeding.The parties have agreed that a Board determina-tion as to Respondent's obligation to supply payrollinformation to the Union with respect to LouisDuino shall govern Respondent's obligation withrespect to the other 28 individuals about whom theUnion seeks information. They agree to facts whichshow that Duino, classified as Executive SportsEditor, is a supervisor. He has authority to hire andfire, tomake work assignments, and to disciplineemployees.He performs a substantial amount ofbargaining unit work in that he covers variousnewsworthy events and writes stories about them.The General Counsel in his complaint alleged thatRespondent refused to bargain collectively with theUnion in violation of Section 8(a)(5) of the Act inthatsinceabout June 8, 1973, and thereafter it hasrefused to furnish to the Union relevant andnecessary information regarding certain employeeswho are covered by the parties' collective-bargainingagreement.The parties have stipulated that Respon-dent refused to supply such payroll data for 29individuals covered by the then current collective-bargaining agreement on the ground that theseindividuals assertedlywere supervisors within themeaning of the Act. The Employer contends in itsbrief that,as it isunder no duty to bargain withrespect to supervisors, it has no duty to furnish2The additional information requested pertainedto the proportion ofbargaining unit and supervisory work performedby theseindividuals, aswell as by those individuals specifically excluded in thecurrent collective-bargaining contract;the salaries receivedby both groups, and theproportionthereof attributable to the performanceof bargaining unit workas distinguished from purelysupervisoryor executivework; and the numberof overtime hours required for the performance of bargainingunit work byindividuals exempt fromthe hours provision of the contract.information concerning them. It argues that suchinformation would not be relevant to any statutorilyrequired collective-bargaining negotiations.The sole issue is whether Respondent was hinder aduty to furnish the Union with payroll informationas to individuals within the bargaining unit, althoughsupervisors,which the Union asserts is needed toformulate wage and other proposals in connectionwith new contract negotiations. We hold that it was.It is clear from Respondent's letters to the Unionthat Respondent and Union have been engaged in acontinuing controversy over inclusions in the collec-tive-bargaining unit.The dispute over wage datarelating to 29 individuals included in the currentcollective-bargaining agreement arose in early 1973preliminary to negotiations for a new agreement. InitsJune 8, 1973, letter to the Union, Respondentstated that these positions should be excluded fromthe bargaining unit, reminded the Union that it hadtwice filed petitions with the Board to exclude them,and asserted that it intended to file another at anappropriate time.We note that, in the past, despitethe continuing controversy, the parties continued toinclude these supervisors in the unit.3The Board has held, with court approval, that wageand related information pertaining to employees inthe bargaining unit is presumptively relevant.4 This isbecause the Union is charged with the statutory dutyof representing the employees in the bargaining unit.That duty includes formulating wage and otherproposals in connection with contract negotiationsand policing the administration of a contract.Information of the type requested is necessary tocarry out the union's duty. "Refusal by an employerto supply such necessary information makes impossi-ble the full development of the collective-bargainingnegotiations which the Act is intended to achieve. Ittherefore constitutes a violation of Section 8(a)(5)."5Respondent argues that, because bargaining withrespect to supervisors is not mandatory, it is notrequired to divulge information with respect to suchemployees. The words of the Court of Appeals forthe Third Circuit, in theCurtiss-Wrightcase,supra,are pertinent here. The court, enforcing the Board'sOrder, rejected a like argument with respect toinformation about administrative employees, a cate-gory excluded from the parties' collective-bargainingcontract unit. The court in theCurtiss-Wrightcasesaid:3Northwest Publications,Inc. d/b/a San Jose Mercury and San Jose News,197 NLRB 213 and 200 NLRB 1054Cowles Communications,Inc,172 NLRB 1909,Curtiss-Wright Corpora-tion,Wright Aeronautical Division,145 NLRB 152,156-157, enfd 347 F.2d61 (C.A. 3);Boston Herald-Traveler Corporation,110 NLRB 2097, enfd 223F 2d 58(C.A.I).5Whiten Machine Works,108 NLRB 1537,1538, enfd.217 F.2d 593, 594(C.A. 4). 466DECISIONSOF NATIONALLABOR RELATIONS BOARDWhile it is true, as the Employer contends, thatbargaining as to employees classified as adminis-trative is not mandatory, for they are not in thebargaining unit,itdoes not follow that theEmployer is not required to divulge informationwith respect to such employees. Because suchinformationwas shown to be relevant to thedetermination of the status of employees as unitemployees and thus to a mandatory subject ofbargaining, the Employer's position is of no merit.[347 F.2d at 70-71.]Recent decisions have reiterated the principlesenunciated in theCurtiss-Wrightcase.6Apart from the presumptive relevance of informa-tion concerning individuals who have been includedin the bargaining unit,the facts demonstrate therelevance of the Union's request. Assuming that, inthe future, the parties may exclude the 29 supervisorsfrom the bargaining unit, the information willcontinue to be necessary to protect the interests ofunit employees.7The Union's immediate and continuing need forinformationabout thesupervisors'earnings andmethod of payment, when examined in the light ofthe supervisors'work and the Union'sduties, isapparent. As stipulated by the parties, supervisorsperform a substantial amount of bargaining unitwork, as in the case of Executive Sports EditorDuino who covers newsworthy events and writesstoriesabout them.Nonsupervisors perform likework. The Union sought salary information pertain-ing to all in the unit,supervisors and employees alike.The Union,in forthcoming negotiations,is bound todiscuss wage and other proposals covering all unitemployees.The payreceived by supervisors likeDuino for performing bargaining unit work and themethod of pay-whether commission or bonus,whether based on quality or difficulty, whetherallowance is made for expenses or mileage costs-have a direct bearing on the pay of employees andalleged supervisors in all departments represented bythe Union.All possible ways in which the information maybecome important cannot be foreseen in advance ofnegotiations.A real probability feared by the Unionis encroachment on bargaining unit work.The Unionexpressed this in its letterof July 10, 1973, toRespondent when,in renewing its request,it said that"... each of these employees is presently perform-ing bargaining unitwork and that workwill continue6General ElectricCompany,199 NLRB 286;UnionCarbide Corporation,197 NLRB717, reaffirming as modified 187 NLRB113 at 117.Respondent argues that the Board has recognized that an employer isunder no duty to furnish information regarding supervisors,citingLeland-Gifford Company,95 NLRB 1306, enfd.and remanded200 F.2d 620 (C.A.1).The Board did not have that issue before it inLeland-GiffordIt decidedto be performedby someone regardlessof what youchooseto doabout filing a petition[to the NLRB]and regardlessof what the NLRBdecides."We find herein that,because the 29 supervisors arein the unit, the information requestedby the Unionconcerning themis presumptivelyrelevant.We alsofind that, were thesupervisors outsidethe unit, therelevanceof informationabout them has beenshown. Accordingly, we furtherfindthatRespon-dent'srefusal tosupplythe informationviolatedSection 8(a)(5) and (1) of the Act.IV.THE REMEDYHaving foundthat bythe aforementioned conductRespondent has violated Section 8(a)(5) and (1) ofthe Act,we shall order it to cease and desist fromengaging in such conduct in the future and takecertain affirmative action designed to effectuate thepolicies ofthe Act.As we havefound that Respondent refused to giveto theUnion relevant informationwhichit requestedfor purposes of enabling it to prepare itself for futurenegotiations,we shall order that Respondent furnishthe Union with the information requested concerningthe disputed individuals and positions.CONCLUSIONS OF LAW1.Northwest Publications, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.San Jose NewspaperGuild Local98, AmericanNewspaperGuild, AFL-CIO, is a labor organizationwithin the meaning of Section2(5)of the Act.3.At all times material hereinthe Unionhas beenthe exclusive representative of the employees in thefollowing described unit for the purposes of collec-tive bargainingwithin themeaning of Section 9(a) ofthe Act:All editorial, business and janitorial depart-ment employees employed by Respondent at itsSan Jose Mercury and San Jose News facility atSan Jose, California, including advertising, busi-ness office, inside circulation, telephone opera-tors, clerical employees, but excluding temporaryemployees and the following positions: GeneralManager, Assistant to the Publisher, ExecutiveEditor,Managing Editors, Sunday and FeatureEditor, Advertising Director, Advertising Manag-er,LocalRetailAdvertisingManager, Publiconly that there was a duty to furnish information to all unit employees, noneof whom was a supervisor.r SeeGeneral Electric Company,supra;Union Carbide Corporation, supra;Goodyear Aerospace Corporation,157 NLRB 4%,503, enfd.388 F.2d 673(C.A. 6, 1968);Curtiss-Wright Corporation, supra. NORTHWEST PUBLICATIONS, INC.Relationsand Promotion Director,NationalAdvertisingManager,ClassifiedAdvertisingManager,CopyServiceManager,AdvertisingPlansManager,Dispatch Department Manager,BusinessManager, Controller,CreditManager,ChiefAccountant,InternalAuditor, CirculationDirector and Managers,Data Processing Manag-er,AssistantData ProcessingManager, andConfidential Secretaries,limited to six to thePublisher and Executives.4.By failing and refusingto provide the Unionwithcertain requestedpayrollinformationwithrespect to individuals asserted to be supervisorsincluded in the parties'current collective-bargainingcontract unit,Respondent has refused to bargaincollectivelywith the exclusive bargaining representative of its employees in the above-described unit,thereby violating Section 8(a)(5) and(1) of the Act.5.Theaforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Northwest Publications, Inc., San Jose, California, itsofficers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusingto bargain collectively with San JoseNewspaper Guild Local 98, American NewspaperGuild,AFL-CIO, by refusing to furnish the saidlabor organization with information it has requestedwith respect toname,department, job title, date ofhire, classification, experience rating and experienceanniversary date, regular weekly salary, includingcommission or bonus payments for asserted supervi-sorswho are included in the parties' collective-bargainingcontract unit, the proportion of bargain-ing unit and supervisory work performed by theseindividuals, and the proportion of salary received bythem attributable to the performance of bargainingunit work.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise oftheir right to self-organization, to form, join, or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engageinother concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-" In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcingan Order of theNational Labor Relations Board."467tion as guaranteed by Section 7 of the Act, or torefrain from any or all such activities.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Upon request, bargain collectively with SanJose Newspaper Guild Local 98, American Newspa-per Guild, AFL-CIO, by furnishing the said labororganization with the information it requested onMarch 7 and July 10, 1973, concerning supervisorswho are included in the parties' collective-bargainingcontract unit.(b)Post at its San Jose, California, place ofbusiness copies of the attached notice marked"Appendix." 8Copies of said notice, on formsprovided by the Regional Director for Region 20,after being duly signed by Respondent's representa-tive,shallbe posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.CHAIRMAN MILLER,dissenting:Partiesmay, voluntarily, include supervisors in abargaining unit, even though this Board would notdo so.9 But the collective rights of supervisors thusincluded stem entirely from the agreement of theparties,not from the statute. And there is nostatutory duty to bargain about their compensation.Hence, there can be no violation of this Act in failingto perform any duty ancillary to the basic bargainingduty, such as furnishing information as to their pay.Had the Union wanted to impose such a duty, itsroute was the same route by which it accomplishedtheircontractual coverage-i.e., voluntary agree-ment.Ido not know whether any part of the existingagreement can be construed to give rise to an expressor implied obligation to provide such information,but that issue is not, and cannot be, before us. This isnot the proper forum to decide purely contractualissues.There being no statutory duty or obligation tobargain about, or furnish information as to, thewages of supervisory employees, this complaint9Because the parties had so bargained here,we have twice refused tointerfere with that voluntary agreement by invoking our unit clarificationprocedures in such manner as to subvert the parties'own contractualcommitments.NorthwestPublications,Inc.,197NLRB213 and 200 NLRB105. 468DECISIONSOF NATIONAL LABOR RELATIONS BOARDshould have been dismissed. For the above reasons, Idissent from the decision of my colleagues.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywithSan Jose Newspaper Guild Local 98,American Newspaper Guild, AFL-CIO, by fail-ingand refusing to furnish the said labororganizationwith information it has requestedpertaining to supervisors who are included in our1970-73 collective-bargaining contract unit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their right to self-organization,to form, join, or assist labor organizations, tobargain collectively through representatives oftheirown choosing, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection asguaranteed by Section 7 of the Act, or to refrainfrom any and all such activities.WE WILL,upon request,bargain collectivelywith San Jose NewspaperGuildLocal 98,American NewspaperGuild, AFL-CIO, by fur-nishing to the said labororganization the informa-tion requested pertaining to supervisors who areincluded in our1970-73collective-bargainingcontract unit.NORTHWESTPUBLICATIONS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 13018 Federal Building, Box 36047,450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-3197.